CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit or Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) Common Stock, $0.01 par value per share 2,570,800 shares (1) Pursuant to Rule 415(a)(6) under the Securities Act of 1933, as amended, a registration filing fee of $6,257.32 related to the 2,570,800 shares of common stock included herein that were previously registered on Registration Statement No. 333-141879 pursuant to the prospectus supplement filed by Home Properties, Inc. on December 3, 2009, will continue to apply to such unsold securities. Filed pursuant to Rule 424(b)(5) Registration Statement No. 333-165165 Prospectus Supplement, dated March 3, 2010 To Prospectus dated March 3, 2010 HOME
